United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3098
                                   ___________

Henry J. Maxwell, Jr.,                  *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Tyson Foods, Inc.                       *
                                        *         [UNPUBLISHED]
            Appellee.                   *
                                   ___________

                         Submitted: July 1, 2002

                              Filed: July 5, 2002
                                   ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Henry J. Maxwell, Jr., appeals from the district court’s1 judgment, issued
following a bench trial, in favor of Tyson Foods, Inc., in his employment-
discrimination action brought under Title VII, 42 U.S.C. §§ 2000e to 2000e-17.
Having carefully reviewed the record and the parties’ submissions on appeal, we
affirm. See 8th Cir. R. 47B. We deny Mr. Maxwell’s pending motions.


      1
       The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -2-